Citation Nr: 0211713	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a higher initial rating for limitation of 
motion of the left shoulder, evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from August 14, 1984 to May 2, 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating action by which the 
RO granted service connection for limitation of motion of the 
left shoulder and evaluated the disability as noncompensably 
disabling.  


REMAND

In her April 2000 Appeal to the Board of Veterans' Appeals 
(VA Form 9) the veteran indicated that she desired a Board 
hearing at a local VA office before a member of the Board.  
By letter dated in April 2000, the RO acknowledged this 
request.  The Board finds no further reference to, or 
resolution of, the request for a Board hearing.  The hearing 
request being unsatisfied, a remand is necessary to provide 
the veteran with an opportunity for a Board hearing at the 
local VA office. 

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran on the 
next available Travel Board hearing 
docket, unless the veteran withdraws her 
April 2000 hearing request.  The RO 
should inform the veteran of the time and 
place of the hearing.  The RO should make 
the claims folder available to the 
veteran and her representative so that 
they may prepare for the hearing.  

After the veteran and her representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

